Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SEPARATOR AND METHOD OF MANUFACTURING THE SAME

Examiner: Adam Arciero	SN: 16/358,074	Art Unit: 1727	April 23, 2021 

DETAILED ACTION
The Application filed on March 19, 2019 has been received.  Claims 1-21 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180024101 A; as found in IDS dated 03/19/2019) in view of Kishii et al. (JP 2001176484 A; as found in IDS dated 03/19/2019 and using the machine translation for citation purposes).
As to Claims 1-2, Kim et al. discloses a separator, comprising a polypropylene matrix with a molecular weight of 200,000-400,000 and having a molecular weight distribution index of 3-7 (Abstract).  Kim et al. does not specifically disclose a silane-modified polyolefin crosslinked in the matrix.

As to Claim 3, Kishii et al. teaches wherein the silane modified polyolefin is used in an amount of 30-70 wt% (paragraph [0013]).  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, Kishii et al. teaches wherein the amount of silane modified polyolefin in the separator is a result-effective variable that is optimized in order to provide optimal heat resistance and mechanical strength (paragraph [0013]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, I, A and II, B.  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of Kim et al. to comprise the claimed amount of a silane crosslinkable polyethylene because Kishii et al. teaches that a separator with superior heat resistance and high mechanical strength is obtained (Abstract).
As to Claim 7, Kim et al. discloses wherein the separator comprises a tensile strength of 1700-3000 kfg/cm2 (Abstract).

However, Kishii et al. teaches of method of making a separator comprising adding a silane crosslinkable polyethylene with a polyolefin and an oil (pore-forming agent), extruding and orienting the film, and then cross-linking the film (paragraph [0035]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of making the separator of Kim et al. to comprise a silane crosslinkable polyethylene because Kishii et al. teaches that a separator with superior heat resistance and high mechanical strength is obtained (Abstract).
As to Claim 10, Kishii et al. teaches wherein the polyolefin can be in the amount of 30-70 wt%; the cross-linking silane polyolefin is in the amount of 30-70 wt%; and the pore forming agent is 70-95 wt% (paragraphs [0010], [0013] and [0017]).  These ranges overlap with the claimed ranges.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie.
Claims 4-6, 11-12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180024101 A; as found in IDS dated 03/19/2019) in view of Kishii et al. (JP 2001176484 A; as found in IDS dated 03/19/2019 and using the machine translation for citation purposes) as applied to claims 1-3, 7-10 and 13 above and in further view of Park et al. (US 2016/0126518 A1).
As to Claim 4, modified Kim et al. does not specifically teach the claimed content ratio.
However, Park et al. teaches wherein the content ratio of vinylsilane to the polyolefin is 0.1-10 parts by weight per a total of 100 parts by weight (paragraph [0014]).  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of modified Kim et al. to comprise the claimed content ratio of polyolefin to the silane compound because Park et al. teaches that such a silane compound can crosslink with a polyolefin and be used in a separator with improved heat resistant properties (paragraph [0024]).
As to Claims 5-6 and 11-12, modified Kim et al. does not specifically disclose the claimed silane.
However, Park et al. teaches of a polyolefin separator comprising a silane compound used to crosslink with a polyolefin, wherein the silane can be trimethoxyvinylsilane or triethoxyvinylsilane (paragraph [0017]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of modified Kim et al. to comprise trimethoxyvinylsilane for the silane modified 
As to Claims 14 and 20, modified Kim et al. does not specifically disclose the claimed cross-linking catalyst.
However, Park et al. teaches of using a crosslinking catalyst that is added to the polyolefin solution prior to extrusion (paragraphs [0041]-[0044]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of modified Kim et al. to comprise a crosslinking catalyst because Park et al. teaches that the crosslinking reaction can be promoted (paragraph [0066]).
As to Claim 15, Park et al. teaches of using a crosslinking catalyst that is added to the polyolefin solution prior to extrusion (paragraphs [0041]-[0044]).  Although Park does not explicitly state that there is a side injector of the extruder, whatever inlet is provided on the extruder for accepting the solution reads on the claimed side injector.  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of modified Kim et al. to comprise a crosslinking catalyst because Park et al. teaches that the crosslinking reaction can be promoted (paragraph [0066]).
As to Claims 16 and 21, Park et al. teaches wherein the amount of catalyst is 0.0001-5 wt% (paragraph [0068]).  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the separator of modified Kim et al. to comprise 
As to Claims 17-18, modified Kim et al. does not specifically disclose performing crosslinking in a bath with a claimed substance.
However, Park et al. teaches of performing crosslinking in a boiling water bath (paragraph [0064]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of making a separator of modified Kim et al. to comprise the crosslinking in a water bath (reads on continuously crosslinked in the bath) because Park et al. teaches that such a silane compound can crosslink with a polyolefin and be used in a separator with improved heat resistant properties (paragraph [0024]).
As to Claim 19, Kishii et al. teaches of a cross-linking temperature that is 80ºC or higher (paragraph [0024]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the crosslinking temperature of modified Kim et al. to be at least 120 ºC because Kishii et al. teaches that sufficient crosslinking is obtained (paragraph [0024]).  In addition, the courts have held that generally, differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence that such a temperature is critical.  See MPEP 2144.05, II, A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.